Title: Thomas Jefferson to Alexander J. Dallas, 20 October 1816
From: Jefferson, Thomas
To: Dallas, Alexander James


          
            
              Dear Sir
              Monticello Oct. 20. 16.
            
            On the establishment of the offices of Assessor & Collector of the land tax, the first being all-important to us, I recommended, on a consultation with others a mr Peter Minor for it: but the office of Collector being given to an inhabitant of this county the principle of geographical distribution prevailed for the other in favor of a mr Armistead. the present Collector now resigning I wish to recall your recollection to my letter of     1814 and to refer to a previous one written to your predecessor with h the character of mr Minor which I now confirm in every point.
            having made that recommendation without his knolege, and thereby turned his attention & expectations to what he had never before thought of, I feel myself in duty bound to repeat my sollicitation for his appointment to the other office now become vacant.
            The office will probably be asked for by mr Southall who has acted as deputy. for integrity and capacity to execute the office he is certainly unobjectionable. the points of difference are that mr Minor has a handsome estate which secures his responsibility, while mr Southall’s will have no dependance but on that of his sureties; and again that the latter is a young lawyer, growing in fame, already having much business, and daily gaining more so that the
			 execution of the duties must rest solely on the deputy he may appoint. Accept the assurance of my great esteem & respect
            Th: Jefferson
          
          
            P.S. I refer again to Colo Monroe’s personal knolege of mr Minor, and perhaps the President’s.
          
        